Texas Court of Criminal Appeals        cn//PTnc r-JZt
                             P.O. Box 12308
                          Austin, Texas 78711                    SEP 0 8 2015

                    "In re Eric Flores , pro se relator"      AbSiAcOSfc
                  General Delivery , 8401 Boeing Dr.,
                          El Paso Texas 79910


                   "In re The State of Texas , relator"

                                    vs.



        Former Texas Governor Rick James Perry , respondant

                Trial Court Case No. D-l-DC-14-100139
            Third Court of Appeals Case No.3-15-00063-CR
         Texas Court of Criminal Appeals Case No.PD-1067-15

 JUDICIAL NOTICE OF LEAVE OF TEXAS CRIMINAL COURT OF
   APPEALS BEFORE JUDGEMENT IS ENTERED TO PROCEED
 INFORMA PAUPERIS TO FILE PETITION FOR AMINUS CARIAE
        BRIEF IN THE UNITED STATES SUPREME COURT

Pursuant to Texas Rule of Appellate Procedure no. 72 the pro se relator

Eric Flores hereby gives judicial notice of leave of Texas Court of

Criminal Appeals before judgement is entered in this case for the

purpose of proceeding informa pauperis on appeal to file "Petition for

Aminus Cariae Brief in the United States Supreme Court because the

circumstance of this case have so far departed from the normal course of

judicial process so as to invoke the judicial power of the United States
Supreme Court in the public interest of health and safety. In support

thereof the relator states the following grounds for relief , in particular 5

                        STANDARD OF REVIEW


To proceeding informa pauperis on appeal before a judgement is entered

by the lower court of appeals of last resort the relator must show that

he is economical eligible and establish good faith by showing that the

relator is contending arguableing legal points on their merits to state a

claim upon which relief maybe granted on appeal.

In this particular case , the relator has attached a application to

proceed informa pauperis to file petition for aminus cariae brief without

having to pay for the fileing fees due to the relators economic

indigencies.

I.Relators Economic Indigencies

The application to proceed informa pauperis decloses the relators

financial abilities which amounts to the value of zero due to


unemployement because employers will not hire relator due to his

criminal history.

The application to proceed informa pauperis that discloses the relators

financial abihties can be constituted as a financial statement to proof
that the relator is economically indigent to qualify to proceed informa

puaperis on appeal to file petition for aminus cariae brief without

having to prepay fileing fees in the United States Supreme Court before

judgement is entered in the lower court of appeals of last resort because

the circumstances of this case regarding the defendants character of

engageing in conduct that constitutes a threat of imminent danger such

as death to the members of the public in general are of imperative

importance to the public interest of health and safety.

II.Relators Good Faith on Appeal

The relators instant appeal is in the public interest of health and safety

because it is requesting that the United States Supreme Court to use its

judicial power to prohibit the defendant from engageing in conduct that

constitutes a threat of imminent danger such as death to the members

of the public at large.

The relator has previously appealed to complain that the defendant was

engageing in conduct that constitutes a threat to the public interest of

health and safety by randomly killing more than four members of the

pubhc at large to include the relators brother Javier Flores Junior

Uncle Jorge Salas , Aunt Mary Salas , Great Aunt Connie Salas ,
Grandmother Evagelina Salas Mendoza , Grandfather Marciano Flores ,

and Aunt Mary Elene Salas which constitutes premeditated capital

mass murder in the first degree.

The relators previous appeal specifically identified the defendant as a

members of an organized group of executive employees of the federal

government whom was engageing in conduct that constitutes a threat of

imminent danger such as death to the members of the public in general.

The relators previous appeal specifically requested that the United

States Supreme Court to use its judicial power to prevent the

defendants from engageing in negligent torturious conduct that

constitutes a threat of imminent danger such as death to the members

of the pubhc in general.

The United States Supreme Court denied the relators appeal and

refused to use its judicial power to prohibit the defendant from

engageing in negligent torturious conduct that constitutes a threat o

imminent danger such as death to the members of the pubhc to include

using deadly technology to torture to death the relator or his immediate

relatives.
As a result the defendant retaliated against the relator for previously

appealing to the United States Supreme Court by continueing to engage

in negligent torturious conduct that constitutes a threat of imminent

danger such as death resulting in the death of a large number of the

members of the pubHc in general constituteing premeditated capital

mass murder in the first degree.

Whereby the defendant retaliated against the invocation of the relators

constitutional rights by engaging in negligent torturious conduct such

as using advanced technology with a direct signal to the satellite in

outerspace that has the capability of calculateing a genetic code to

profoundly disrupt the personality and senses of a person named Adam

Lanza for long durations exceeding calendar days in which was

equivalent in intensity to take physical control of Adma Lanza mental

state of mind so as to compel Adma Lanza into an act of dures by a

calculated procedure to use a weapon such as a gun to shoot and kill

twenty children at Sandy Hook elementary in NewTown Connecticut

constituted mass murder in the first degree.

The State of Texas empaneled a state grand jury to indict the defendant

on the criminal charge of abuse of power.
The relator then filed a motion for joinder of criminal offenses to

prosecute the defendant for engageing in negligent torturious conduct

that has resulted in the death of more than four members of the public

constituteing mass murder in the first degree.

The defendant appealed the criminal indictment to the Third Court of

Appeals in Austin Texas stating that he did not abuse his power.

The relator then filed a petition for aminus cariae brief in the Third

Court of Appeals requesting that the intermeditate court of appeals to

enforce the law by issueing a final judgement on appeal to instruct the

lower district court to criminally prosecute the defendant for

continuesly engageing in negligent torturious conduct that has resulted

in the death of more than four members of the public constituteing

mass murder in the first degree.

The Third Court of Appeals upheld the criminal charge of abuse of

power against the defendant whom shall be tried in the lower district

court for the allegedly committing the offense of abuse of power but

refused to use its judicial power to prohibit the defendant from further

engageing in negligent torturious conduct that has resulted in the death
of more than four members of the public constituteing mass murder in

the first degree.

As a result the defendant further retaliated against the invocation of

the relators constitutional rights to file nonfrivolous legal claims

challengeing a constitutional deprivation of life or liberty in the Third

Court of Appeals , by using advanced technology with a direct signal to

the satellite in outerspace that has the capability of calculateing a

genetic code to profoundly disrupt the personality and senses of a

person named David Conley for long durations exceeding calendar days

in which was equivalent in intensity to take physical control of David

Conley mental state of mind so as to compel David Conley into an act of

dures by a calculated procedure to use a weapon such as a gun to shoot

and kill a family of six children , husband , and wife in which directly

reflect the number of children in the relators family tree because the

relators family consisted of six children , mother , and father in which

was solely conspired so as to indirectly communicate threats to cause

the death of the relators and his immediate relatives.
The relator then reported the defendants negligent torturious conduct

that resulted in the death of a whole family in Houston Texas to the

Houston District Attorneys Office in Texas.

The defendant then further retaliated against the invocation of the

relators constitutional rights to notify the Houston District Attorney

Office of the defendants negligent torturious conduct that has resulted

in the death of a whole family , by using advanced technology with a

direct signal to the satelhte in outerspace that has the capability of

calculateing a genetic code profoundly disrupt the personality and

senses of a person named Shannon Miles for long durations exceeding

calendar days in which was equivalent in intensity to take physical

control of Shannon Miles mental state of mind so as to compel Shannon

Miles into an act of dures by a calculated procedure to shoot and kill a

Harris County Sheriff Deputy named Darren Gorforth in Houston

Texas for assisting in a criminal investigation involveing the defendants

negligent torturious conduct that has resulted in the death of more than

four members of the public constituteing mass murder in the first

degree.
The defendant then filed an appeal in the Texas Criminal Court of

Appeals of last resort in which was contending the legality of the

criminal charge of abuse of power that was upheld by the lower Third

Court of Appeals.

If the defendant loses the appeal in the Texas Criminal Court of

Appeals of last resort, the defendant has the substantial likelihood of

continueing to engage in negligent torturious conduct that will result in

the death of more members of the public as the defendant has

previously done after the lower Third Court of Appeals rendered a

judgement refuseing to dismiss the criminal charge of abuse of power

against the defendant.

The relator then filed a petition for aminus caraie brief in the Texas

Court of Criminal Appeals seeking to invoke its judicial power to

prohibit the defendant or other participates from the public from

engageing in negligent torturious conduct that has already resulted in

the death of more than four members of the public to include the

relators immediate relatives.


The clerk of the Texas Court of Criminal Appeals named Adam Smith

refused to file the relators petition for aminus cariae brief so that the
appellate panel will not review or consider the relators nonfrivolous

legal claims seeking to invoke the Texas Court of Criminal Appeals

judicial power to prohibit the defendant from further engageing in

neghgent torturious conduct that has already resulted in the death of

more than four members of the public constituteing mass murder in the

first degree.

Because the defendant has the substantial likelihood of continueing to

engage in negligent torturious conduct that can potentially result in the

death of more members of the public at large in the instant that the

defendant were to lose his appeal in the Texas Court of Criminal

Appeals therefore the relator appeals to the United States Supreme

Court 0 seek to invoke its judicial power to prohibit the defendant from

further engageing in negligent torturious conduct that can potentially

result in the death of more members of the pubhc to include the relator

and his immediate relatives.


Without the United States Supreme Court judicial power to maintain

order and restore discipline amongst members of our American society ,

the defendant has the substantial likelihood to continue to engage in
negligent torturious conduct that constitutes a threat of imminent

danger such as death to members of the public in general.

To the extent that the defendant character conduct to engage in

negligent torturious conduct that has resulted in the death of more than

four members of the public without being liable or held accountable by

criminal prosecution because of the United States Supreme Courts

refusal to use judicial power to maintain order and restore discipline

amongst members of our American society inwhich has influenced or

even encouraged other members of the public to participate in

engageing in negligent torturious conduct that constitutes a threat to

the public interest of health and safety.

By the United States Supreme Court refusal to enforce the law to

maintain order and restore discipline amongst members of our

American society, will eventually create a trend of influenceing or

encourageing others members of the public to believe that they will not

be criminally prosecuted for also participateing in engageing in

negligent torturious conduct that constitutes a threat of imminent

danger such as death to the members of the public in general in which

will produce an organization of members of the public that are out of
control, violent, and hostile with the substantial likelihood of causeing

the death of more members of the public in general.

Therefore it suffice to state that the circumstances of this case


sufficiently establish to be seeking relief from the defendants negligent

torturious conduct that has resulted in the death of several members of


the public in which proves beyond a reasonable doubt that the

circumstances of this case have so far departed from the normal course

of judicial process of the court system so as to invoke the judicial power

of the United States Supreme Court in the public interest of health and

safety.

For the reason that the circumstances of this case do demonstrate to be


of imperative importance to the public interest of health and safety

therefore the relators will continueing to appeal to seek for the United

States Supreme Court to use its judicial power to prohibit the defendant

and those members of the public that have been influenced or encourage

to participate in engageing in negligent torturious conduct that

constitutes a threat of imminent danger such as death to the members

of the pubhc in general.
Thus , the relator has estabhshed good faith on appeal in the pubhc

interest of health and safety to be eligible to proceed informs pauperis

on appeal to file the petition for aminus cariae brief in the United

States Supreme Court before judgement is entered in the lower court of

appeals of last resort without having to prepay the fileing fees because

of the relators economical indigencies.

                     CONCLUSSION AND PRAYER


Wherefore Primises Considered in conformance with the prerequisites

settforth herein because the relator has shown that he is economically

eligible to proceed informa pauperis and established good faith with

arguable legal points on their merits in the public interest of health and

safety therefore it is necessary for the Texas Court of Criminal Appeals

to not only grant the relator permission to proceed informa pauperis on

appeal to protect the public interest of health and safety but also the

Texas Court of Criminal Appeals should certify to the United States

Supreme Court to determine whether the defendants is engageing in

conduct that is a threat to the public interest of health and safety so as

to bring merit to the relators appeal.
The defendants conduct to randomly cause the death of members of the

public every time the defendant loses an appeal in this criminal case

does establish proof beyond a reasonable doubt that the circumstances

of this case have so far departed from the normal course of judicial

process so as to justify invokeing the United States Supreme Courts

supervisory power because the case is of imperative importance to the

pubhc interest of health and safety.

The relator prays for general relief.




                        re Eric Flores^ro se relator"

                   General Delivery , 8401 Boeing Dr.,

                           El Paso Texas 79910


Pursuant to Penalty of Perjury (28 U.S.C & 1746) the relator hereby

states , declares , and certifies that the foregoing application to

individual Chief Justice Roberts is true and correct.
                    CERTIFICATE OF SERVICE

Pursuant to Penalty of Perjury (28 U.S.C. & 1746) the relator hereby

states , declares , and certifies that true and correct copies of the

foregoing judicial notice of leave of court of appeals of last resort was

sent via United States Postal Services to the following parties of

interest settforth below , in particular i

(i)Eric Flores is a party of interest whoms place of business is
designated at General Delivery , 8401 Boeing Dr., El Paso Texas 79910.

(ii)Richard James "Rick" Perry is a party of interest whoms place of
business is designated at 122 C St., NW, Ste. 200Washington, DC 20001.

(iii)The State of Texas is a party of interest whoms place of business is
designated at State Capitol, P.O. Box 12697 Room IE.8 Austin Texas
78701